Title: To George Washington from Lieutenant William Thompson, 17 May 1777
From: Thompson, William
To: Washington, George


                    
                        The Petition of William Thompson
                        [c. 17 May 1777]
                    
                    Sheweth That Your Excellencys Petitioner was appointed Second Lieutenant in the Eighth Pennsylvania Regiment; But finding it inconvenient to me through Sickness to supply the place into which I was appointed I therefore beg Your Excellency’s permission to Resign; Should I therefore be so happy as to obtain that Favour, Your Petitioner as in Duty Bound will be ever Thankful.
                    
                        William Thompson
                    
                